DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s Amendment filed on 6/14/2020.   Claims 1-24 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments and amendments in the Amendment filed June 14,
2022 (herein “Amendment”) with respect to rejections of independent Claims 1, 7, 13, and 19 under 35 U.S.C. 103 have been fully considered, and the outstanding rejections are rendered moot.  However, as noted below, new rejections are made based on 
U.S. Patent App. Pub. No. 20190019037 (Kadav et al.), as detailed below.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 2, 4, 7, 8, 10, 13, 14, 16, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 20190287012 (Celikyilmaz et al., hereinafter “Cel”) in view of U.S. Patent No. 11,170,287 (Zhong et al., hereinafter “Zhong”) and U.S. Patent App. Pub. No. 20190019037 (Kadav et al., hereinafter “Kadav”).
	With regard to Claim 1, Cel describes: 
A processor-implemented method for operating a neural network, the method comprising:
receiving an input sequence at an encoder; (Paragraph 26, encoders 104-106 are described such that input to the multiple encoder agents may be raw input, such as sequences of words.)
encoding the input sequence to produce hidden representations; (Paragraph 27 describes that vectors are computed from hidden-state output of one or more layers of the respective sending encoder agents)
calculating attention weights in attention-heads of the neural network based on the hidden representations [[and a set of scores corresponding to the hidden representations, the set of scores being computed based in part on learnable parameters]]; (Paragraph 27 describes that an attention mechanism is applied over the messages to allow the encoder agents to apply different weights (including zero weights) to the messages)
calculating a context vector for each attention-head based on the attention weights and the hidden representations, each context vector corresponding to a portion of the input sequence; and (Paragraph 27 describes that vectors are computed from hidden-state output of one or more layers of the respective sending encoder agents)
outputting [[an inference]] based on the context vectors.  (Paragraph 28 describes that the output is based on the context vectors.)
	Cel does not explicitly describe “an inference” or “calculating attention weights … based on … a set of scores corresponding to the hidden representations, the set of scores being computed based in part on learnable parameters.”
However, Zhong describes a system 100 that generates an inference based on an input sequence.  (col. 2, lines 52-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the inference of Zhong into the system of Cel to create a system that generates results that a human might provide, as described in col. 1, lines 20-40 of Zhong.
Cel in view of Zhong does not describe “calculating attention weights … based on … a set of scores corresponding to the hidden representations, the set of scores being computed based in part on learnable parameters.”
However, paragraph 43 of Kadav describes calculating attention weights αk based in part on a set of scores gϕk which are based on learnable parameters such as ϕk. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the calculating attention weights of Kadav into the system of Cel in view of Zhong to generate an attention weight for a given timestep based on a previously discovered object interaction corresponding to the previous timestep, the image feature corresponding to the current timestep, and the set of objects corresponding to the current timestep, as described in paragraph 43 of Kadav.
With respect to Claim 2, Cel describes “input sequence comprises an acoustic feature.” (Paragraph 2 describes that the device may be used for speech recognition, and para 5 describes audio input as an input modality.).  However, Cel does not explicitly describe “the inference includes an indication of whether a keyword is included in a corresponding portion of the input sequence.”  Zhong describes at col. 10, line 55 to col. 11, line 44, that a word overlap score F1 may be determined for inferences corresponding to a ground truth, which is cited as “an indication of whether a keyword is included in a corresponding portion of the input sequence.”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the inference of Zhong into the system of Cel to create a system that generates results that a human might provide, as described in col. 1, lines 20-40 of Zhong.
With regard to Claim 4, Cel in view of Zhong does not describe this subject matter.  However, Kadav describes “the set of scores are computed based on a scalar projection.”  In this regard, paragraph 45 of Kadav describes that the attention weights may be calculated according to dot product attention rules, where a dot product is mathematically equivalent to a scalar projection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dot product attention weights of Kadav into the system of Cel in view of Zhong to model higher order object interactions, as described in paragraph 45 of Kadav.
With regard to Claim 7, Cel describes:
An apparatus for operating a neural network, the apparatus comprising:
a memory; and (paragraph 77, memory 804)
at least one processor coupled to the memory, the at least one processor being configured: (paragraph 77, processor 1302)
to receive an input sequence at an encoder; (Paragraph 26, encoders 104-106 are described such that input to the multiple encoder agents may be raw input, such as sequences of words.)
to encode the input sequence to produce hidden representations; (Paragraph 27 describes that vectors are computed from hidden-state output of one or more layers of the respective sending encoder agents)
to calculate attention weights in attention-heads of the neural network based on the hidden representations [[and a set of scores corresponding to the hidden representations, the set of scores being computed based in part on learnable parameters]]; (Paragraph 27 describes that an attention mechanism is applied over the messages to allow the encoder agents to apply different weights (including zero weights) to the messages)
to calculate a context vector for each attention-head based on the attention weights and the hidden representations, each context vector corresponding to a portion of the input sequence; and (Paragraph 27 describes that vectors are computed from hidden-state output of one or more layers of the respective sending encoder agents)
to output [[an inference]] based on the context vectors. (Paragraph 28 describes that the output is based on the context vectors.)
	Cel does not explicitly describe “an inference” or “to calculate attention weights … based on … a set of scores corresponding to the hidden representations, the set of scores being computed based in part on learnable parameters.”
However, Zhong describes a system 100 that generates an inference based on an input sequence.  (col. 2, lines 52-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the inference of Zhong into the system of Cel to create a system that generates results that a human might provide, as described in col. 1, lines 20-40 of Zhong.
Cel in view of Zhong does not describe “to calculate attention weights … based on … a set of scores corresponding to the hidden representations, the set of scores being computed based in part on learnable parameters.”
However, paragraph 43 of Kadav describes calculating attention weights αk based in part on a set of scores gϕk which are based on learnable parameters such as ϕk. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the calculating attention weights of Kadav into the system of Cel in view of Zhong to generate an attention weight for a given timestep based on a previously discovered object interaction corresponding to the previous timestep, the image feature corresponding to the current timestep, and the set of objects corresponding to the current timestep, as described in paragraph 43 of Kadav.
With respect to Claim 8, Cel describes “the input sequence comprises an acoustic feature.”   (Paragraph 2 describes that the device may be used for speech recognition and para 5 describes audio input as an input modality.).  However, Cel does not explicitly describe “to output an inference indicating whether a keyword is included in a corresponding portion of the input sequence.” Zhong describes at col. 10, line 55 to col. 11, line 44, that a word overlap score F1 may be determined for inferences corresponding to a ground truth, which is cited as “an indication of whether a keyword is included in a corresponding portion of the input sequence.”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the inference of Zhong into the system of Cel to create a system that generates results that a human might provide, as described in col. 1, lines 20-40 of Zhong.
With regard to Claim 10, Cel in view of Zhong does not describe this subject matter.  However, Kadav describes “the set of scores are computed based on a scalar projection.”  In this regard, paragraph 45 of Kadav describes that the attention weights may be calculated according to dot product attention rules, where a dot product is mathematically equivalent to a scalar projection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dot product attention weights of Kadav into the system of Cel in view of Zhong to model higher order object interactions, as described in paragraph 45 of Kadav.
With regard to Claim 13, Cel describes:
An apparatus for operating a neural network, the apparatus comprising:
means for receiving an input sequence at an encoder; (Paragraph 26, encoders 104-106 are described such that input to the multiple encoder agents may be raw input, such as sequences of words.)
means for encoding the input sequence to produce hidden representations; (Paragraph 27 describes that vectors are computed from hidden-state output of one or more layers of the respective sending encoder agents)
means for calculating attention weights in attention-heads of the neural network based on the hidden representations [[and a set of scores corresponding to the hidden representations, the set of scores being computed based in part on learnable parameters]]; (Paragraph 27 describes that an attention mechanism is applied over the messages to allow the encoder agents to apply different weights (including zero weights) to the messages)
means for calculating a context vector for each attention-head based on the attention weights and the hidden representations, each context vector corresponding to a portion of the input sequence; and (Paragraph 27 describes that vectors are computed from hidden-state output of one or more layers of the respective sending encoder agents)
means for outputting [[an inference]] based on the context vectors. (Paragraph 28 describes that the output is based on the context vectors.)
	Cel does not explicitly describe “an inference” or “means for calculating attention weights … based on … a set of scores corresponding to the hidden representations, the set of scores being computed based in part on learnable parameters.”
However, Zhong describes a system 100 that generates an inference based on an input sequence.  (col. 2, lines 52-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the inference of Zhong into the system of Cel to create a system that generates results that a human might provide, as described in col. 1, lines 20-40 of Zhong.
Cel in view of Zhong does not describe “means for calculating attention weights … based on … a set of scores corresponding to the hidden representations, the set of scores being computed based in part on learnable parameters.”
However, paragraph 43 of Kadav describes calculating attention weights αk based in part on a set of scores gϕk which are based on learnable parameters such as ϕk. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the calculating attention weights of Kadav into the system of Cel in view of Zhong to generate an attention weight for a given timestep based on a previously discovered object interaction corresponding to the previous timestep, the image feature corresponding to the current timestep, and the set of objects corresponding to the current timestep, as described in paragraph 43 of Kadav.
With respect to Claim 14, Cel describes “the input sequence comprises an acoustic feature.  (Paragraph 2 describes that the device may be used for speech recognition, and para 5 describes audio input as an input modality).  However, Cel does not explicitly describe “means for outputting an inference indicating whether a keyword is included in a corresponding portion of the input sequence.”  Zhong describes at col. 10, line 55 to col. 11, line 44, that a word overlap score F1 may be determined for inferences corresponding to a ground truth, which is cited as “an indication of whether a keyword is included in a corresponding portion of the input sequence.”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the inference of Zhong into the system of Cel to create a system that generates results that a human might provide, as described in col. 1, lines 20-40 of Zhong.
With regard to Claim 16, Cel in view of Zhong does not describe this subject matter.  However, Kadav describes “the set of scores are computed based on a scalar projection.”  In this regard, paragraph 45 of Kadav describes that the attention weights may be calculated according to dot product attention rules, where a dot product is mathematically equivalent to a scalar projection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dot product attention weights of Kadav into the system of Cel in view of Zhong to model higher order object interactions, as described in paragraph 45 of Kadav.
With regard to Claim 19, Cel describes:
A non-transitory computer readable medium (paragraph 77, memory 804) having encoded thereon program code for operating a neural network, the program code being executed by a processor (paragraph 77, processor 1302) and comprising:
program code to receive an input sequence at an encoder; (Paragraph 26, encoders 104-106 are described such that input to the multiple encoder agents may be raw input, such as sequences of words.)
program code to separate the input sequence into sequence parts; (Paragraph 26, encoders 104-106 are described such that input to the multiple encoder agents may be raw input, such as sequences of words.)
program code to encode the sequence parts to produce hidden representations; (Paragraph 27 describes that vectors are computed from hidden-state output of one or more layers of the respective sending encoder agents)
program code to calculate attention weights in attention-heads of the neural network based on the hidden representations [[and a set of scores corresponding to the hidden representations, the set of scores being computed based in part on learnable parameters]]; (Paragraph 27 describes that an attention mechanism is applied over the messages to allow the encoder agents to apply different weights (including zero weights) to the messages)
program code to calculate a context vector for each attention-head based on the attention weights and the hidden representations, each context vector corresponding to a portion of the input sequence; and (Paragraph 27 describes that vectors are computed from hidden-state output of one or more layers of the respective sending encoder agents)
program code to output [[an inference]] based on the context vectors. (Paragraph 28 describes that the output is based on the context vectors.)
	Cel does not explicitly describe “an inference” or “program code to calculate attention weights … based on … a set of scores corresponding to the hidden representations, the set of scores being computed based in part on learnable parameters.”
However, Zhong describes a system 100 that generates an inference based on an input sequence.  (col. 2, lines 52-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the inference of Zhong into the system of Cel to create a system that generates results that a human might provide, as described in col. 1, lines 20-40 of Zhong.
Cel in view of Zhong does not describe “program code to calculate attention weights … based on … a set of scores corresponding to the hidden representations, the set of scores being computed based in part on learnable parameters.”
However, paragraph 43 of Kadav describes calculating attention weights αk based in part on a set of scores gϕk which are based on learnable parameters such as ϕk. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the calculating attention weights of Kadav into the system of Cel in view of Zhong to generate an attention weight for a given timestep based on a previously discovered object interaction corresponding to the previous timestep, the image feature corresponding to the current timestep, and the set of objects corresponding to the current timestep, as described in paragraph 43 of Kadav.
With respect to Claim 20, Cel describes “the input sequence comprises an acoustic feature.”  (Paragraph 2 describes that the device may be used for speech recognition, and para 5 describes audio input as an input modality).  However, Cel does not explicitly describe “to output an inference indicating whether a keyword is included in a corresponding portion of the input sequence.” Zhong describes at col. 10, line 55 to col. 11, line 44, that a word overlap score F1 may be determined for inferences corresponding to a ground truth, which is cited as “an indication of whether a keyword is included in a corresponding portion of the input sequence.”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the inference of Zhong into the system of Cel to create a system that generates results that a human might provide, as described in col. 1, lines 20-40 of Zhong.
With regard to Claim 22, Cel in view of Zhong does not describe this subject matter.  However, Kadav describes “the set of scores are computed based on a scalar projection.”  In this regard, paragraph 45 of Kadav describes that the attention weights may be calculated according to dot product attention rules, where a dot product is mathematically equivalent to a scalar projection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dot product attention weights of Kadav into the system of Cel in view of Zhong to model higher order object interactions, as described in paragraph 45 of Kadav.

6.	Claims 3, 5, 6, 9, 11, 12, 15, 17, 18, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cel in view of Zhong and Kadav and further in view of “Get The Point of My Utterance! Learning Towards Effective Responses with Multi-Head Attention Mechanism” (Tao et al., hereinafter “Tao”).
With regard to Claim 3, Cel in view of Zhong and Kadav does not describe “each of the context vectors are orthogonal to other context vectors of other attention-heads.”  However, Tao describes at section 2.3, pages 4420-4421 that the attention head vectors may be orthogonal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the orthogonal attention head vectors of Tao into the system of Cel in view of Zhong and Kadav to create a system where the attention vectors for each head all concentrate on a single word and different heads attend to different words, as described in section 2.3 of Tao.

    PNG
    media_image1.png
    301
    722
    media_image1.png
    Greyscale


With regard to Claim 5, Cel in view of Zhong and Kadav does not describe “selectively regularizing the neural network based on orthogonality constraints of the attention weights and context vectors.”  However, Tao describes at section 2.3, pages 4420-4421 that the orthogonality constraints are put on the model.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the orthogonal attention head vector constraints of Tao into the system of Cel in view of Zhong and Kadav to create a system where the attention vectors for each head all concentrate on a single word and different heads attend to different words, as described in section 2.3 of Tao.

    PNG
    media_image2.png
    428
    729
    media_image2.png
    Greyscale

With regard to Claim 6, Cel in view of Zhong and Kadav does not describe “the selectively regularizing further comprises calculating regularization terms only for positive samples in the input sequence.”    Equation 10 of Tao computes the average weight across all input words. Thus, zero samples (noise, empty space which are not words) would not be included.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the calculating only positive samples of Tao into the system of Cel in view of Zhong and Kadav to create a system that performs a mean pooling across different decoding time (input words) and over different semantic spaces, as described in section 2.3 of Tao.

    PNG
    media_image3.png
    338
    755
    media_image3.png
    Greyscale

With regard to Claim 9, Cel in view of Zhong and Kadav does not describe “each of the context vectors are orthogonal to other context vectors of other attention-heads.”  However, Tao describes at section 2.3, pages 4420-4421 that the attention head vectors may be orthogonal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the orthogonal attention head vectors of Tao into the system of Cel in view of Zhong and Kadav to create a system where the attention vectors for each head all concentrate on a single word and different heads attend to different words, as described in section 2.3 of Tao.
With regard to Claim 11, Cel in view of Zhong and Kadav does not describe “to selectively regularize the neural network based on orthogonality constraints of the attention weights and context vectors.”  However, Tao describes at section 2.3, pages 4420-4421 that the orthogonality constraints are put on the model.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the orthogonal attention head vector constraints of Tao into the system of Cel in view of Zhong and Kadav to create a system where the attention vectors for each head all concentrate on a single word and different heads attend to different words, as described in section 2.3 of Tao.
With regard to Claim 12, Cel in view of Zhong and Kadav does not describe “to calculate regularization terms only for positive samples in the input sequence.”    Equation 10 of Tao computes the average weight across all input words. Thus, zero samples (noise, empty space which are not words) would not be included.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the calculating only positive samples of Tao into the system of Cel in view of Zhong and Kadav to create a system that performs a mean pooling across different decoding time (input words) and over different semantic spaces, as described in section 2.3 of Tao.
With regard to Claim 15, Cel in view of Zhong and Kadav does not describe “each of the context vectors are orthogonal to other context vectors of other attention-heads.”  However, Tao describes at section 2.3, pages 4420-4421 that the attention head vectors may be orthogonal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the orthogonal attention head vectors of Tao into the system of Cel in view of Zhong and Kadav to create a system where the attention vectors for each head all concentrate on a single word and different heads attend to different words, as described in section 2.3 of Tao.
With regard to Claim 17, Cel in view of Zhong and Kadav does not describe “means for selectively regularizing the neural network based on orthogonality constraints of the attention weights and context vectors.”  However, Tao describes at section 2.3, pages 4420-4421 that the orthogonality constraints are put on the model.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the orthogonal attention head vector constraints of Tao into the system of Cel in view of Zhong and Kadav to create a system where the attention vectors for each head all concentrate on a single word and different heads attend to different words, as described in section 2.3 of Tao.
With regard to Claim 18, Cel in view of Zhong and Kadav does not describe “means for calculating regularization terms only for positive samples in the input sequence.”    Equation 10 of Tao computes the average weight across all input words. Thus, zero samples (noise, empty space which are not words) would not be included.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the calculating only positive samples of Tao into the system of Cel in view of Zhong and Kadav to create a system that performs a mean pooling across different decoding time (input words) and over different semantic spaces, as described in section 2.3 of Tao.
With regard to Claim 21, Cel in view of Zhong and Kadav does not describe “each of the context vectors are orthogonal to other context vectors of other attention-heads.”  However, Tao describes at section 2.3, pages 4420-4421 that the attention head vectors may be orthogonal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the orthogonal attention head vectors of Tao into the system of Cel in view of Zhong and Kadav to create a system where the attention vectors for each head all concentrate on a single word and different heads attend to different words, as described in section 2.3 of Tao.
With regard to Claim 23, Cel in view of Zhong and Kadav does not describe “program code to selectively regularize the neural network based on orthogonality constraints of the attention weights and context vectors.”  However, Tao describes at section 2.3, pages 4420-4421 that the orthogonality constraints are put on the model.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the orthogonal attention head vector constraints of Tao into the system of Cel in view of Zhong and Kadav to create a system where the attention vectors for each head all concentrate on a single word and different heads attend to different words, as described in section 2.3 of Tao.
With regard to Claim 24, Cel in view of Zhong and Kadav does not describe “program code to calculate regularization terms only for positive samples in the input sequence.”    Equation 10 of Tao computes the average weight across all input words. Thus, zero samples (noise, empty space which are not words) would not be included.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the calculating only positive samples of Tao into the system of Cel in view of Zhong and Kadav to create a system that performs a mean pooling across different decoding time (input words) and over different semantic spaces, as described in section 2.3 of Tao.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Pub. No. 20200210526 (Leibovitz et al.) describes a device that controls the attention weights using a parameter.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656